PL»JN

\OOO\]O\U\

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

  
 
 

   

-`FH.ED

 

-`_RECEIVED

_` SER
COUNSEL/PART!ES OF g§g()g§

 
 
   

     
  

  
 
 
 

     
  

CLERK US DlSTRl
DISTRICT OF N(l;:i;/$l§)AURT

  
 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, ) 2:18-CR- 9 9 '5» N>G- \}C~c
Plaintiff, g
v. § Preliminary Order of Forfeiture
DAN[EL DARREN MARCHAND, g
Defendant. §

 

 

 

This Court finds that defendant Daniel Darren Marchand pled guilty to Count One of a
One-Count Criminal Information charging him with Receipt of Child Pornography in violation
of Title 18, United States Code, Section 2252A(a)(2). Criminal Inforrnation, ECF No. _;
Change of Plea, ECF No. _; Plea Agreement, ECF No. __

This Court finds defendant Daniel Darren Marchand agreed to the forfeiture of the
property set forth in the Plea Agreement and the Forfeiture Allegation of the Criminal
Information. Criminal lnformation, ECF No. _; Change of Plea, ECF No. _; Plea Agreement,
ECF No. _.

This Court flnds, pursuant .to Fed. R. Crim. P. 32.2(b)(l) and (2), the United States of
America has shown the requisite nexus between property set forth in the Plea Agreement and the
Forfeiture Allegation of the Criminal Information and the offense to which defendant Daniel
Darren Marchand pled guilty.

The following property is (l) any visual depiction described in Title 18, United States

Code, Section 2252A, or any book, magazine, periodical, film, videotape, or other matter which

 

\SOQ\IO\U\-I>DJI\)

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

contains any such visual depiction, which was produced, transported, mailed, shipped or received
in violation of Title 18, United States Code, Section 2252A(a)(2) and (2) any property, real or
personal, used or intended to be used to commit or to promote the commission of Title 18,
United States Code, Section 2252A(a)(2) or any property traceable to such property, and is
subject to forfeiture pursuant to pursuant to Title 18, United States Code, Section 2253(a)(1) and
(a)(3)1

l. Maxtor SATA Hard Drive, S/N L246X53G;

2. Cengage USB Drive, No Serial Number;

3. Coolermaster Computer Tower, S/N RC922MKKN11114200963;
4. Dell Optiplex 980, S/N CB7WSR1;

5. CMStacker Computer Tower, No Serial Number;

6. Raidmax Gaming Computer Tower, S/N RC830KKR31072800196;
7. Toshiba Laptop, S/N 67494889K;

8. Asus Laptop, No Serial Number;

9. Sony Tablet, No Serial Number;

10. Sony Cellphone, No back;

11. Sony Cellphone, No Serial Number;

12. Blackberry cellphone, No Serial Number;

13. Samsung Cellphone, No Serial Number;

14. 39 lntemal Hard Drives;

15. l Micro SD Card, No Serial Number; and

16. 3 Thumb drives, No Serial Numbers
(all of which constitutes property).

This Court flnds the United States of America is now entitled to, and should, reduce the

aforementioned property to the possession of the United States of America.

///

 

.;>L».)t\.>

\OOC\]O\U?

10v

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
the United States of America should seize the aforementioned property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory rights,
ownership rights, and all rights, titles, and interests of Daniel Darren Marchand in the
aforementioned property is forfeited and is vested in the United States of America and shall be
safely held by the United States of America until further order of the Court.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States of
America shall publish for at least thirty (30) consecutive days on the official intemet government
forfeiture website, www.forfeiture.gov, notice of this Order, which shall describe the forfeited
property, state the time under the applicable statute when a petition contesting the forfeiture must
be flled, and state the name and contact information for the government attorney to be served
with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6) and Title 21, United States Code,
Section 853(n)(2).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual or
entity who claims an interest in the aforementioned property must file a petition for a hearing to
adjudicate the validity of the petitioner’s alleged interest in the property, which petition shall be
signed by the petitioner under penalty of perjury pursuant to Title 21 , United States Code,
Section 853(n)(3) and Title 28, United States Code, Section 1746, and shall set forth the nature
and extent of the petitioner’s right, title, or interest in the forfeited property and any additional
facts supporting the petitioner’s petition and the relief sought.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any, must be
f11ed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas, Nevada 89101, no
later than thirty (30) days after the notice is sent or, if direct notice was not sent, no later than
sixty (60) days after the first day of the publication on the official intemet government forfeiture

site, www.forfeiture.gov.
/ / /

 

-|>L»->I\)

\OOO\]O\U!

10
11
12
13
14
15
16
17
18
19
20
21
22
-23
24
25
26

 

 

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the petition, if
any, shall be served upon the Asset Forfeiture Attomey of the United States Attomey’s Offlce at

the following address at the time of filing:

Michael A. Humphreys

Assistant United States Attomey

Daniel D. Hollingsworth

Assistant United States Attomey

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice described
herein need not be published in the event a Declaration of Forfeiture is issued by the appropriate
agency following publication of notice of seizure and intent to administratively forfeit the above-
described property,

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send copies

of this Order to all counsel of record.

DATED this g‘day of g¢,¢¢,., 4 </ ,2018.

%///

UNITED STATES DISTRICT JUDGE

 

 

